EX-99.d.2 Delaware Management Company 2005 Market Street Philadelphia, PA 19103 December 28, 2010 Delaware Group Tax-Free Funds Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Tax-Free Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Management Company, a series of Delaware Management Business Trust (the “Manager”), agrees that in order to improve the performance of the municipal bond funds listed in the table below (collectively, the “Funds”), the Manager shall waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs and non-routine expenses or costs, including but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings and liquidations (collectively, “non-routine expenses”)) in an aggregate amount equal to the amount by which the Funds’ respective total operating expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs and non-routine expenses) exceed the amounts indicated below for the period December 29, 2010 through December 29, 2011. For purposes of this Agreement, non-routine expenses may also include such additional costs and expenses as may be agreed upon from time to time by the Funds’ Boards and the Manager. Inverse floater program expenses include, but are not limited to, interest expense, remarketing fees, liquidity fees, and trustees’ fees from a Fund’s participation in inverse floater programs where it has transferred its own bonds to a trust that issues the inverse floaters. Registrant/Fund Expense Limitation Voyageur Insured Funds Delaware Tax-Free Arizona Fund % Voyageur Intermediate Tax Free Funds Delaware Tax-Free Minnesota Intermediate Fund % Voyageur Mutual Funds Delaware Minnesota High-Yield Municipal Bond Fund % Delaware National High-Yield Municipal Bond Fund % Delaware Tax-Free California Fund % Delaware Tax-Free Idaho Fund % Delaware Tax-Free New York Fund % Voyageur Mutual Funds II Delaware Tax-Free Colorado Fund % Voyageur Tax-Free Funds Delaware Tax-Free Minnesota Fund % Delaware Group Tax-Free Fund Delaware Tax-Free USA Fund % Delaware Tax-Free USA Intermediate Fund % The Manager acknowledges that it (1) shall not be entitled to collect on, or make a claim for, waived fees at any time in the future, and (2) shall not be entitled to collect on, or make a claim for, reimbursed Fund expenses at any time in the future. Delaware Management Company, a series of Delaware Management Business Trust By: /s/Philip N. Russo Name: Philip N. Russo Title: Executive Vice President & Chief Administrative Officer Your signature below acknowledges acceptance of this Agreement: Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Tax-Free Funds Delaware Group Tax-Free Fund By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: President & Chief Executive Officer Date:
